PD-1342-15

                                 No.   08-13-00141-CR



Hector Tellez                                     In The Court of Criminal Appeals
VS.                                                for the State of Texas sitting
The State. Of Texas                                at Austin,   Texas




                  Motion To Suspend Rule 9.3 (B) Copies Requirement

To the Honorable Court Of Criminal Appeals:

      Come now the Petitioner, Hector Tellez, pro se, and moves the Court to suspend
the Copies Requirement in the Rules of Appellate Procedure, Rule 9.3 (B) when
filing his petition for discretionary review and in support would show:
      The petition for review is currently due- to be filed by December 15, 2015.
The Court of Appeals cause No. 08-13-00141-CR. The opinion of the Court was
delivered on September 16th, 2015. Petitioner has filed A Motion for Extension
of Time.


      Petitioner is curently incarcerated in the Texas Department of Criminal
Justice-Institutional Division. Petitioner will be filing pro se Petition. It
is currently difficult for Petitioner to make multiple copies and mail them
whiles incarcerated.

Wherefore, Premises considered, Appellant moves the court to suspend the Copies
Requirement in the Rules of Appellate Procedure, Rule 9.3 (B) when filing his
petition for Discretionary Review iandtalltaw him to file only the original.
                             COURT OF CRIMINAL APPEALS
Respectfully_Submitted

                    ll'»/f       Abel Acosta, Clerk
Hector Te'llez-
ID# 1858884
                                                                           IN
2664 FM 2054
Tennessee Colony, Texas
75886
                                                                  NOV 3 0 2015
                                                                Abel Acosta, Clerk